In a proceeding pursuant to article 78 of the CPLR to review a forfeiture of five days’ “good time” credit in the Nassau County Jail, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered October 26, 1973, which dismissed the petition. Judgment affirmed, without costs. Before petitioner ¡was deprived of five days’ jail time, an inquiry was conducted by the prison officials at which (1) the nature of her offense was explained to her, (2) she was informed of the evidence against her and (3) she was offered a reasonable opportunity to explain her activities. That is all that due process requires (Sostre v. McGinnis, 442 F. 2d 178, 198, 203). Latham, Acting P. J., Shapiro, Cohalan, Christ and Munder, JJ., concur.